Hammond, J.,
delivered the opinion of the Court.
The applicant, Lester W. Davis, is serving a life sentence in the Maryland Penitentiary, imposed after he was convicted of statutory rape in the Circuit Court for Allegany County. He filed two petitions for a writ of habeas corpus with Judge Horney of the Circuit Court for Queen Anne’s County. The first was denied on February 13, 1957, and the second on March 8, 1957. His application for leave to appeal relates only to the denial of his second petition in which his sole contention was that his conviction is illegal because his arraignment and trial took place on the same day. This contention was not raised in Davis’ previous application for leave to ap*600peal from a denial of the writ of habeas corpus which this Court refused in Davis v. Warden, 211 Md. 617, wherein it was said “* * * he waived in writing his right of an indictment and a jury trial, and was properly tried by the court on an information.”
The certified docket entries show that after receiving a copy of the information, dated July 20, 1954, the applicant, on the same day, filed a petition and suggestion for immediate trial by the court. A petition for a medical examination was filed and granted on July 28. He was arraigned and his plea of not guilty was entered on August 16, and trial immediately followed. He does not allege, nor is it shown, that he or his court-appointed counsel requested a postponement of the trial or that he was prejudiced by being tried when he was. His complaint, stretched to the utmost, goes only to the regularity of the proceedings, and has no standing in a petition for habeas corpus. Cummings v. Warden, 206 Md. 637.

Application denied, with costs.